 

Exhibit 10.12

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”), is hereby made this 5th
day of December, 2017, by and among UroGen Pharma, Inc., (the “Company”, a
wholly-owned subsidiary of UroGen Pharma, Ltd., the “Parent”), the Parent, and
Mark P. Schoenberg, MD (the “Executive”) (collectively, the “Parties”).

Whereas, the Company and Parent (the “Company Parties”) desire for Executive to
provide services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for such employment services; and

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment by the Company.

1.1Employment and Position.  Executive’s employment with the Company shall
commence on December 7, 2017 (the “Start Date”).  Executive currently serves on
a consulting basis as the Medical Director of the Company pursuant to a
Consulting Agreement dated January 5, 2015 (the “Consulting Agreement”).  Upon
commencement of employment by the Company, the “Term” under the Consulting
Agreement will terminate (but the warrant issued thereunder, dated as of January
20, 2016 (the “Warrant”) will continue to vest as scheduled therein).

During his employment hereunder, Executive will serve as the Chief Medical
Officer (“CMO”) of the Company.   For up to a 12-month period after the Start
Date (the “Part Time Period”), Executive may work in a part-time capacity in his
role as CMO.  The Parties acknowledge and agree that during the Part Time
Period, Executive will have continuing time obligations to his existing
employer, the Montefiore Medical Center (“Montefiore”) and that such work shall
not constitute a conflict of interest with Executive’s Part Time employment or a
breach of this Agreement or any other obligation to the Company Parties.  Upon
the expiration of the Part Time Period, Executive will become a full-time
employee of the Company, devoting substantially all of his business time to the
Company without any material service obligations to Montefiore (“Full Time
Basis”).  If following the expiration of the Part Time Period, the Executive
decides not to continue as an employee on a Full Time Basis, the Company’s Board
of Directors, in its sole discretion, will have the right to immediately
terminate the Executive’s employment without incurring any additional
obligations to the Executive.

 

 

 

 

--------------------------------------------------------------------------------

 

 

During Executive’s Full Time Basis employment with the Company, Executive will
devote his best reasonable efforts and substantially all of his business time
and attention to the business of the Company, except for approved vacation
periods, reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies, and as otherwise permitted by this
Agreement.  

1.2Duties and Location.  Executive shall perform such duties as are typically
required by a Chief Medical Officer for a company of the size and nature of the
Company, including supervision, planning and implementation all clinical,
regulatory, publication, KOL relations strategy and activities.  Executive will
report to the Company's Chief Executive Officer.  Executive will be based in the
Company's New York City office, however, it is understood that the role will
require extensive travel in order to execute the Company's  objectives.    

1.3Policies and Procedures.  The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2.Compensation.

2.1Salary.  For services to be rendered hereunder, Executive shall receive an
annual base salary of $450,000 (the “Base Salary”), to be reviewed annually by
the Board of Directors for increase only; not subject to decrease at any time or
for any reason.   During the Part Time Period, however, the annual Base Salary
shall be $200,000.  Base Salary will be subject to standard payroll deductions
and withholdings and payable in accordance with the Company’s regular payroll
schedule.  

2.2Signing Bonus.  The Company will pay Executive a one-time cash bonus of
$75,000 (the “Signing Bonus”), subject to standard payroll deductions and
withholdings.  The Signing Bonus shall be paid to Executive on the first
regularly-scheduled Company payroll date after the Start Date.  

2.3Annual Bonus.  Executive will be eligible to receive an annual discretionary
bonus (the “Annual Bonus”) which shall be pro-rated in the case of a partial
calendar year.  Annual Bonus will be comprised of a minimum annual cash bonus
for each calendar year (the “Guaranteed Bonus”) equal to 20% of Base Salary.  An
additional cash bonus of up to 20% of Base Salary may be granted by the Board of
Directors, in its sole discretion, based upon the achievement of the Company’s
corporate goals and objectives for such year as approved by the Board of
Directors. Any cash bonuses as discussed above shall be based on the reduced
Base Salary during the Part Time Period.  Executive must remain an active
employee through the end of any given calendar year in order to earn an Annual
Bonus for that year, and any such bonus will be paid prior to March 15 of the
following year.  Executive will not be eligible for, and will not earn, any
Annual Bonus (including a prorated bonus) if Executive’s employment terminates
for any reason before the end of the calendar year.  Executive will also
participate in annual cash and stock

1

--------------------------------------------------------------------------------

 

incentive plans offered to other senior executives (without duplication of the
Guaranteed Bonus).

3.Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees.  Executive shall be eligible to accrue
a maximum of one-hundred and sixty (160) hours per year (80 hours per year
during the Part Time Period), in accordance with the Company’s paid-time off
accrual policy.  The Company reserves the right to cancel or change the benefit
plans or programs it offers to its employees at any time.  

4.Equity.

4.1Start Date Awards. Within 15 days after the Start Date, subject to approval
by the Board of Directors of Parent (the “Board”), Parent shall grant Executive
12,500 restricted stock units (the “Restricted Stock Unit Award”) and an option
to purchase 15,000 shares (the “Option”), with both vesting over three years
(with one-third vested upon the first anniversary of the Start Date, and the
balance vesting quarterly for eight equal quarterly installments).  The
Restricted Stock Unit Award shall be made in the form of the restricted stock
unit agreement attached hereto as Exhibit A. The Option shall be made in the
form of the stock option agreement attached hereto as Exhibit B, shall have an
exercise price equal to the fair market value of the Parent’s ordinary shares as
of its grant date, and shall have a ten-year term.    

4.2Full Time Basis Awards. In addition, should Executive elect to remain
employed by the Company on a Full Time Basis at the end of the Part Time Period,
within 15 days after the end of the Part-Time Period, subject to approval by the
Board, Parent shall grant Executive an additional 12,500 restricted stock units
(the “Full-Time Restricted Stock Unit Award”) and an option to purchase 15,000
shares (the “Full-Time Option”), with both vesting over two years in eight equal
quarterly installments.  The Full Time Restricted Stock Unit Award shall be made
on substantially similar terms and conditions as the Restricted Stock Unit
Award, and the Full-Time Option shall be made on substantially similar terms and
conditions as the Option, except in each case for such changes that are
necessary to comply with changes in applicable law after the Start Date.  

4.3If there is a Change of Control, or if Executive’s employment is terminated
by the Company without Cause or by him with Good Reason within 60 days before a
Change of Control, then all of Executive's unvested restricted stock units,
options and warrants, including any unvested portion of the restricted stock
units and options described above, shall be accelerated such that 100% of
Executive’s unvested options, warrants and restricted stock units shall become
immediately vested and exercisable as of the date of the closing of the Change
of Control.  

5.Termination of Employment; Severance.

5.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any

2

--------------------------------------------------------------------------------

 

time, with or without Cause or Good Reason or advance notice.  Upon his
termination of employment for any reason, Executive shall be entitled to payment
of Base Salary through the date of his termination of employment (the
“Termination Date”), any accrued but unused vacation, and any amounts or
benefits provided under the then-existing terms of any employee benefit plan,
agreement or other arrangement of the Company Parties.

5.2Termination Without Cause or With Good Reason.  

(i)The Company may terminate Executive’s employment with the Company at any time
without Cause, and Executive may terminate his employment with the Company at
any time with Good Reason.    

(ii)In the event Executive’s employment with the Company is terminated by the
Company without Cause or by Executive with Good Reason, provided that Executive
remains in material compliance with his obligations under this Agreement, the
Company shall provide Executive with the following (the “Severance Benefits”):

(a)The Company shall pay Executive, as severance, (x) the equivalent of six (6)
months of Executive’s Base Salary in effect during the Part Time Period, if the
Termination Date occurs during the Part Time Period, and (y) twelve (12) months
of Executive’s Base Salary in effect thereafter,  if the Termination Date occurs
after the Part Time Period, subject to standard payroll deductions and
withholdings (the “Severance”).  The Severance will be paid as a continuation on
the Company’s regular payroll, beginning on the sixtieth (60th) day following
Executive’s Termination Date, provided Executive has met his obligation to
execute and deliver (and not revoke) the Release (as discussed in Paragraph 6);
and

(b)The vesting of any of Executive's unvested restricted stock units, warrants
and options shall be accelerated such that 50% of the then-unvested restricted
stock units, warrants and options shall be deemed immediately vested and
exercisable as of the Termination Date.

(c)Executive shall receive a pro-rata bonus for the year in which such
termination occurs, equal to the product of (x) the Guaranteed Bonus that would
have been paid if employment had continued, and (y) a fraction, the numerator of
which is the number of days in the calendar year through the Termination Date,
and the denominator of which is 365.  Such amount shall be paid in cash on the
first regular payroll following the sixtieth (60th) day after the Termination
Date.

3

--------------------------------------------------------------------------------

 

5.3Termination For Cause or Without Good Reason; Death or Disability.

(i)The Company may terminate Executive’s employment with the Company at any time
for Cause and Executive may resign at any time without Good Reason.  Executive’s
employment with the Company may also be terminated due to Executive’s death or
his long term disability (as described in the Company’s long term disability
plan).  

(ii)If Executive resigns without Good Reason or the Company terminates
Executive’s employment for Cause, then (a) Executive will cease to further vest
in the Option and the Restricted Stock Unit Award, (b) all payments of Base
Salary by the Company to Executive hereunder will terminate immediately (except
as to amounts already earned), and (c) Executive will not be entitled to any
Severance Benefits.  In addition, Executive shall resign from all positions and
terminate any relationships as an employee, advisor, officer or director with
the Company and any of its affiliates, each effective on the date of Termination
Date.

6.Conditions to Receipt of Severance Benefits.   Severance Benefits will be
subject to Executive signing and not revoking a release of claims in a form
provided by the Company within 30 days after the Termination Date (the
“Release”).  The Release shall not impose any additional post-employment
restrictive covenant obligations on Executive (other than those already
reflected in any proprietary information agreement or similar provision or
agreement to which Executive is then subject or a party), shall not require him
to release any claims for benefits due under the terms of this Agreement or
benefits under the then-existing terms of any agreement, plan or arrangement of
the Company Parties or their affiliates, and shall become effective (if not
revoked) seven days after Executive’s delivery of an executed copy to the
Company. If a conforming Release is provided to Executive within 30 days after
his Termination Date, no Severance Benefits will be paid or provided until the
Release becomes effective.  Executive shall also resign from all positions and
terminate any relationships as an employee, advisor, officer or director with
the Company and any of its affiliates, each effective on the Termination Date.

7.Section 409A.   It is intended that all of the Severance Benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent no so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  Notwithstanding anything to the contrary herein, to the extent required
to comply with Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A.   For purposes of Code Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement
(whether severance payments, reimbursements or otherwise) shall be treated as a
right to receive a series of

4

--------------------------------------------------------------------------------

 

separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment.  Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed by the
Company upon his Termination Date to be a “specified employee” for purposes of
Code Section 409A(a)(2)(B)(i), and if any of the payments upon his “separation
from service” set forth herein and/or under any other agreement with the Company
are deemed to be “deferred compensation”, then to the extent delayed
commencement of any portion of such payments is required in order to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i) and the related
adverse taxation under Section 409A, such payments shall not be provided to
Executive prior to the earliest of (i) the expiration of the six-month period
measured from the date of Executive’s separation from service with the Company,
(ii) the date of Executive’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation.  Upon the first
business day following the expiration of such applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Paragraph shall
be paid in a lump sum to Executive, and any remaining payments due shall be paid
as otherwise provided herein or in the applicable agreement. No interest shall
be due on any amounts so deferred.

8.Definitions.  

8.1Change of Control.  For purposes of this Agreement, “Change of Control” shall
have the meaning given to such term in the Warrant.

8.2Cause.  For purposes of this Agreement, “Cause” for termination will mean
Executive’s:  (a) commission of any felony or crime involving moral turpitude;
(b) participation in any fraud against the Company; (c) willful and material
breach of his duties to the Company; (d) intentional damage to any property of
the Company; (f) misconduct, or other violation of Company policy, that causes
material harm to the Company; or (g) material breach of any material written
agreement with the Company; provided, however, that a termination for Cause
shall not be effective unless (x) notice of the circumstances claimed to
constitute Cause is given to Executive within 60 days after the Company becomes
aware of such circumstances, and (y) any claimed breach, if curable, remains
uncured for 30 days after Executive has received such notice.

8.3Good Reason.    For purposes of this Agreement, “Good Reason” means: (a) a
material reduction in Executive’s duties (including responsibilities and/or
authorities) or an adverse change in job position (including an adverse change
in title); (b) any material breach by the Parent or the Company of any material
written obligation to Executive; or (c) relocation of Executive’s principal
place of employment to a place that increases Executive’s one-way commute by
more than fifty (50) miles as compared to Executive’s then-current principal
place of employment immediately prior to such relocation.  In order for
Executive to resign with Good Reason, Executive must provide written notice of
the event claimed to constitute Good Reason to the Company’s Board or Chief
Executive Officer within 60 days after he first becomes aware of such event.
Executive must then allow the Company at least 30 days from receipt of such
written notice (the “Cure Period”) to cure such event, and if such event is not
reasonably cured by the Company within such Cure Period, Executive must then
resign from his employment not later than 30 days after the expiration of the
Cure Period.

5

--------------------------------------------------------------------------------

 

9.Proprietary Information Obligations.  As a condition of employment, Executive
shall execute and abide by the Company’s standard form of Proprietary
Information, Inventions, Non-Solicitation and Non-Competition Agreement, in the
form attached hereto as Exhibit C (the “Proprietary Information Agreement”).

10.Outside Activities During Employment.

10.1Non-Company Business.  Except with the prior written consent of the Company
and with respect to other employment allowed during the Part-Time Period,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor.  Executive may engage
in civic and not-for-profit activities, so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.  

10.2No Adverse Interests.  Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by him to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise, except that Executive’s acquisition or
holding of less than 5% of the outstanding shares or units of any outstanding
publicly traded securities shall not constitute a violation of this or any
similar restriction.

11.Company Party Representations.  The Company Parties represent and warrant
that (i) they are fully authorized by action of their Board of Directors (and
any other governing body or person whose action is required) to enter into this
Agreement and perform their obligations under it, (ii) the execution, delivery
and performance of this Agreement by them does not violate any applicable law,
regulation, order, judgement or decree or an agreement, arrangement, plan or
governance document to which any of them are a party or by which they are bound,
and (iii) upon the execution and delivery of this Agreement by the Parties, this
Agreement shall be their valid and binding obligation, enforceable against them
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors rights generally.

12.General Provisions.

12.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

12.2Insurance and Indemnification.  The Company agrees to indemnify Executive in
accordance with Company policy and applicable laws with respect to any acts or
omissions Executive may have committed in Executive’s capacity as an office
holder of the Company, and to include Executive in the Company’s existing D&O
insurance policy in accordance with Company policy and applicable laws.  

6

--------------------------------------------------------------------------------

 

12.3Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

12.4Waiver.  To be effective, any waiver of any breach of any provisions of this
Agreement must be in a writing signed by the Party against whom it is to be
enforced, and it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

12.5Complete Agreement.  This Agreement, together with the Proprietary
Information Agreement and the other agreements referenced herein, constitutes
the entire agreement between the Parties with regard to this subject matter and
is the complete, final, and exclusive embodiment of the Parties’ agreement with
regard to this subject matter.  This Agreement is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations with respect to this Agreement.  It is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in a writing signed by
Executive and a duly authorized officer of the Company.

12.6Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one Party, but all of
which taken together will constitute one and the same Agreement.  The Parties
agree to accept a signed facsimile or portable document format of this Agreement
as a fully executed original.

12.7Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

12.8Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

7

--------------------------------------------------------------------------------

 

12.9Tax Withholding and Indemnification.  All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

12.10Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
New York.  

8

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

UroGen Pharma, Inc.

 

 

 

By:

 

/s/Ron Bentsur

 

 

Ron Bentsur

 

 

Chief Executive Officer

 

 

 

UroGen Pharma, LTD.

 

 

 

By:

 

/s/Ron Bentsur

 

 

 

Executive

 

 

 

 

 

/s/Mark P. Schoenberg

 

 

Mark P. Schoenberg

 

 

 

9

--------------------------------------------------------------------------------

 

UroGen Pharma Ltd.

Restricted Stock Unit Grant Notice
(2017 Equity Incentive Plan)

UroGen Pharma Ltd. (the “Company”), pursuant to its 2017 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of the Company’s Ordinary Shares (“Restricted Stock Units”) set forth
below (the “Award”).  The Award is subject to all of the terms and conditions as
set forth in this notice of grant (this “Restricted Stock Unit Grant Notice”),
and in the Plan and the Restricted Stock Unit Award Agreement (the “Award
Agreement”), both of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein shall have the
meanings set forth in the Plan or the Award Agreement.  In the event of any
conflict between the terms in this Restricted Stock Unit Grant Notice or the
Award Agreement and the Plan, the terms of the Plan shall control.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Stock Units:

 

 

 

Vesting Schedule:

[__________________, subject to Participant’s Continuous Service through each
such vesting date.]

 

Issuance Schedule:

Subject to any Capitalization Adjustment, one Ordinary Share (or its cash
equivalent, at the discretion of the Company) will be issued for each Restricted
Stock Unit that vests at the time set forth in Section 6 of the Award Agreement.

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan.  Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Ordinary Shares pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award, with
the exception, if applicable, of (i) restricted stock unit awards or options
previously granted and delivered to Participant, (ii) the written employment
agreement, offer letter or other written agreement entered into between the
Company and Participant specifying the terms that should govern this specific
Award, and (iii) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law.

 

--------------------------------------------------------------------------------

 

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents.  Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

UroGen Pharma Ltd.

 

Participant

By:

 

 

 

 

 

 

 

 

Signature

 

 

 

Signature

 

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Attachments:

Award Agreement and 2017 Equity Incentive Plan

 

 

 

--------------------------------------------------------------------------------

 

Attachment I

UroGen Pharma Ltd.

2017 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), UroGen Pharma Ltd. (the
“Company”) has awarded you (“Participant”) a Restricted Stock Unit Award (the
“Award”) pursuant to the Company’s 2017 Equity Incentive Plan (the “Plan”) for
the number of Restricted Stock Units/shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Agreement or the Grant Notice
shall have the same meanings given to them in the Plan. The terms of your Award,
in addition to those set forth in the Grant Notice, are as follows.

1.Grant of the Award.  This Award represents the right to be issued on a future
date one (1) Ordinary Share for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/Ordinary Shares subject to the
Award. Notwithstanding the foregoing, the Company reserves the right to issue
you the cash equivalent of Ordinary Shares, in part or in full satisfaction of
the delivery of Ordinary Shares in connection with the vesting of the Restricted
Stock Units, and, to the extent applicable, references in this Agreement and the
Grant Notice to Ordinary Shares issuable in connection with your Restricted
Stock Units will include the potential issuance of its cash equivalent pursuant
to such right.  This Award was granted in consideration of your services to the
Company.

2.Vesting.  Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant
Notice.  Vesting will cease upon the termination of your Continuous Service and
the Restricted Stock Units credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such Award or the
Ordinary Shares to be issued in respect of such portion of the Award.

3.Number of Shares.  The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan. Any additional Restricted Stock Units, shares, cash or other property
that becomes subject to the Award pursuant to this Section 3, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional Ordinary Shares shall be created pursuant to this Section
3. Any fraction of a share will be rounded down to the nearest whole share.

 

--------------------------------------------------------------------------------

 

4.Securities Law Compliance.  You may not be issued any Ordinary Shares under
your Award unless the Ordinary Shares underlying the Restricted Stock Units are
either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Ordinary
Shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

5.Transfer Restrictions.  Prior to the time that Ordinary Shares have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.

(a)Death.  Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Ordinary Shares or other consideration that vested but was not
issued before your death.

(b)Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Ordinary Shares or other
consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.  

6.Date of Issuance.

(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.  Subject to the satisfaction of the
Withholding Obligation set forth in Section 11 of this Agreement, in the event
one or more Restricted Stock Units vests, the Company shall issue to you one (1)
Ordinary Share for each Restricted Stock Unit that vests on the applicable
vesting date(s) (subject to any adjustment under Section 3 above, and subject to
any different provisions in the Grant Notice). Each issuance date determined by
this paragraph is referred to as an “Original Issuance Date”.

(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:

 

--------------------------------------------------------------------------------

 

(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell Ordinary Shares on an established stock
exchange or stock market (including, but not limited to, under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company's
policies (a “10b5-1 Arrangement”)), and

(ii)either (1) a Withholding Obligation does not apply, or (2) the Company
decides, prior to the Original Issuance Date, (A) not to satisfy the Withholding
Obligation by withholding Ordinary Shares from the shares otherwise due, on the
Original Issuance Date, to you under this Award, and (B) not to permit you to
enter into a “same day sale” commitment with a broker-dealer pursuant to Section
11 of this Agreement (including, but not limited to, a commitment under a 10b5-1
Arrangement) and (C) not to permit you to pay your Withholding Obligation in
cash, then the shares that would otherwise be issued to you on the Original
Issuance Date will not be delivered on such Original Issuance Date and will
instead be delivered on the first business day when you are not prohibited from
the Company’s Ordinary Shares in the open public market, but in no event later
than December 31 of the calendar year in which the Original Issuance Date occurs
(that is, the last day of your taxable year in which the Original Issuance Date
occurs), or, if and only if permitted in a manner that complies with Treasury
Regulations Section 1.409A-1(b)(4), no later than the date that is the 15th day
of the third calendar month of the applicable year following the year in which
the Ordinary Shares under this Award are no longer subject to a “substantial
risk of forfeiture” within the meaning of Treasury Regulations Section
1.409A-1(d).

(c)The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.

7.Dividends.  You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any Ordinary Shares that are delivered to you in
connection with your Award after such shares have been delivered to you.

8.Restrictive Legends.  The Ordinary Shares issued in respect of your Award
shall be endorsed with appropriate legends as determined by the Company.

9.Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.

 

--------------------------------------------------------------------------------

 

10.Award not a Service Contract.

(a)Nothing in this Agreement (including, but not limited to, the vesting of your
Award or the issuance of the shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ or service of, or affiliation with, the Company or an Affiliate; (ii)
constitute any promise or commitment by the Company or an Affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or affiliation; (iii)
confer any right or benefit under this Agreement or the Plan unless such right
or benefit has specifically accrued under the terms of this Agreement or Plan;
or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.

(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the vesting schedule provided in the Grant
Notice may not be earned unless (in addition to any other conditions described
in the Grant Notice and this Agreement) you continue as an employee, director or
consultant at the will of the Company and affiliate, as applicable (not through
the act of being hired, being granted this Award or any other award or benefit)
and that the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). You acknowledge and agree
that such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company’s right to terminate your
Continuous Service at any time, with or without your cause or notice, or to
conduct a reorganization.

11.Withholding Obligation.

(a)On each vesting date, and on or before the time you receive a distribution of
the Ordinary Shares in respect of your Restricted Stock Units, and at any other
time as reasonably requested by the Company in accordance with applicable tax
laws, you hereby authorize any required withholding from the Ordinary Shares
issuable to you and/or otherwise agree to make adequate provision, including in
cash, for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Obligation”).  

(b)By accepting this Award, you acknowledge and agree that the Company or any
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Restricted Stock Units by any of the
following means or by a combination of such means: (i) causing you to pay any
portion of the Withholding Obligation in cash; (ii) withholding from any
compensation otherwise payable to you by the Company; (iii) withholding Ordinary
Shares from the Ordinary Shares issued or otherwise issuable to you in
connection with

 

--------------------------------------------------------------------------------

 

the Award with a Fair Market Value (measured as of the date Ordinary Shares are
issued pursuant to Section 6) equal to the amount of such Withholding
Obligation; provided, however, that no Ordinary Shares are withheld with a value
exceeding the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid classification of the Award as a
liability for financial accounting purposes); and provided, further, that to the
extent necessary to qualify for an exemption from application of Section 16(b)
of the Exchange Act, if applicable, such share withholding procedure will be
subject to the express prior approval of the Board or the Company’s Compensation
Committee; and/or (iv) permitting or requiring you to enter into a “same day
sale” commitment, if applicable, with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”), pursuant to this
authorization and without further consent, whereby you irrevocably elect to sell
a portion of the shares to be delivered in connection with your Restricted Stock
Units to satisfy the Withholding Obligation and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Obligation directly to the Company and/or its Affiliates. Unless the Withholding
Obligation is satisfied, the Company shall have no obligation to deliver to you
any Ordinary Shares or any other consideration pursuant to this Award.

(c)In the event the Withholding Obligation arises prior to the delivery to you
of Ordinary Shares or it is determined after the delivery of Ordinary Shares to
you that the amount of the Withholding Obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.

12.Tax Consequences.  The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

13.Unsecured Obligation.  Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

14.Notices.  Any notice or request required or permitted hereunder shall be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to

 

--------------------------------------------------------------------------------

 

participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

15.Headings.  The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.

 

--------------------------------------------------------------------------------

 

18.Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

19.Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

20.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's insider trading policy, in effect from time to time.

21.Amendment.  This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.

 

--------------------------------------------------------------------------------

 

22.Compliance with Section 409A of the Code.  This Award is intended to be
exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall
be interpreted accordingly.  Notwithstanding the foregoing, if it is determined
that the Award fails to satisfy the requirements of the short-term deferral rule
and is otherwise not exempt from, and determined to be deferred compensation
subject to Section 409A of the Code, this Award shall comply with Section 409A
to the extent necessary to avoid adverse personal tax consequences and any
ambiguities herein shall be interpreted accordingly.  If it is determined that
the Award is deferred compensation subject to Section 409A and you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “Separation from Service” (as defined in
Section 409A), then the issuance of any shares that would otherwise be made upon
the date of your Separation from Service or within the first six (6) months
thereafter will not be made on the originally scheduled date(s) and will instead
be issued in a lump sum on the date that is six (6) months and one day after the
date of the Separation from Service, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule set
forth above, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of adverse taxation on you in respect of the
shares under Section 409A of the Code. Each installment of shares that vests is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

* * * * *

 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

UroGen Pharma Ltd.

Stock Option Grant Notice
(2017 Equity Incentive Plan)

(Israeli Sub-Plan to  2017 Equity Incentive Plan)


UroGen Pharma Ltd. (the “Company”), pursuant to its 2017 Equity Incentive Plan
and 2017 Israeli Equity Incentive Sub Plan to the 2017 Equity Incentive Plan
(together, the “Plan”), hereby grants to Optionholder an option to purchase the
number of shares of the Company’s Ordinary Shares set forth below.  This option
is subject to all of the terms and conditions as set forth in this Stock Option
Grant Notice, in the Option Agreement, the Plan and the Notice of Exercise, all
of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein but defined in the
Plan or the Option Agreement will have the same definitions as in the Plan or
the Option Agreement. If there is any conflict between the terms in this Stock
Option Grant Notice and the Plan, the terms of this Stock Option Grant Notice
will control.

 

Optionholder:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Shares Subject to Option:

 

 

Exercise Price (Per Share):

 

 

Total Exercise Price:

 

 

Expiration Date:

 

 

 

Type of Grant:      ☐  Incentive Stock Option1       ☐  Nonstatutory Stock
Option

                                ☐  Section 3(i)2  

Exercise Schedule:Same as Vesting Schedule  

Vesting Schedule:

______________, subject to Optionholder’s Continuous Service as of each such
date

 

1    

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year.  Any excess over $100,000 is a
Nonstatutory Stock Option.

2  

Section 3(i) of the Israeli Income Tax Ordinance [New Version], 5721-1961.
Applicable to non-Israeli directors and consultants.

 

--------------------------------------------------------------------------------

 

Payment of Exercise Price:

By one or a combination of the following items (described in the Option
Agreement):

 

☐

By cash, check, bank draft or money order payable to the Company

 

☐

Pursuant to a Regulation T Program if the shares are publicly traded

 

☐

By delivery of already-owned shares if the shares are publicly traded

 

☐

If and only to the extent this option is a Nonstatutory Stock Option or Section
3(i) Option, and subject to the Company’s consent at the time of exercise, by a
“net exercise” arrangement

Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of, if applicable, (i)
any compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (ii) any written employment agreement, severance
agreement, offer letter or other written agreement entered into between the
Company and Participant specifying the terms that should govern this specific
option.  By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

UroGen Pharma Ltd.

 

Optionholder:

By:

 

 

 

 

 

 

 

 

Signature

 

 

 

Signature

 

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Attachments:

Option Agreement, 2017 Equity Incentive Plan, Israeli Sub-Plan to the 2017
Equity Incentive Plan and Notice of Exercise

 

 

 

--------------------------------------------------------------------------------

 

Attachment I

UroGen Pharma Ltd.

 

Option Agreement

(2017 Equity Incentive Plan)

(2017 Israeli Equity Incentive Sub Plan to the

2017 Equity Incentive Plan)
(Incentive Stock Option; Nonstatutory Stock Option or Section 3(i) Option)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, UroGen Pharma Ltd. (the “Company”) has granted you an option under
its 2017 Equity Incentive Plan and the 2017 Israeli Equity Incentive Sub Plan to
the 2017 Equity Incentive Plan (together, the “Plan”) to purchase the number of
shares of the Company’s Ordinary Shares indicated in your Grant Notice at the
exercise price indicated in your Grant Notice.  The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”).  Capitalized terms not explicitly defined in this Option Agreement or
in the Grant Notice but defined in the Plan will have the same definitions as in
the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.Number of Shares and Exercise Price.  The number of Ordinary Shares subject to
your option and your exercise price per share in your Grant Notice will be
adjusted for Capitalization Adjustments.

2.Method of Payment.  You must pay the full amount of the exercise price for the
shares you wish to exercise.  You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following,
as described in more detail below:

(a)Provided that at the time of exercise the Ordinary Shares are publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Ordinary Shares, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.  This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.

(b)Provided that at the time of exercise the Ordinary Shares is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned Ordinary Shares that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such Ordinary Shares
in a form approved by the Company.  You may not exercise your option by delivery
to the Company of Ordinary Shares if doing so would violate the provisions of
any law, regulation or agreement restricting the redemption of the Company’s
stock.

 

--------------------------------------------------------------------------------

 

(c)If this option is a Nonstatutory Stock Option or Section 3(i) Option, subject
to the consent of the Company at the time of exercise, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issued upon exercise of your option by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.  You
must pay any remaining balance of the aggregate exercise price not satisfied by
the “net exercise” in cash or other permitted form of payment.  

3.Whole Shares.  You may exercise your option only for whole Ordinary Shares.

4.Term.  You may not exercise your option before the Date of Grant or after the
expiration of the option’s term.  The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a)upon the termination of your Continuous Service, at the end of the relevant
period set forth in Section 5 of the Plan, based on the reason for your
termination;

(b)the Expiration Date indicated in your Grant Notice; or

(c)the day before the tenth (10th) anniversary of the Date of Grant.

5.Exercise.

(a)You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the Ordinary Shares are subject at
the time of exercise, or (iii) the disposition of shares of Ordinary Shares
acquired upon such exercise.

(c)If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the Ordinary Shares issued upon exercise
of your option that occurs within two (2) years after the Date of Grant or
within one (1) year after such Ordinary Shares are transferred upon exercise of
your option.

 

--------------------------------------------------------------------------------

 

6.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

7.Withholding Obligations.

(a)At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.  

(b)If this option is a Nonstatutory Stock Option or Section 3(i) Option, then
upon your request and subject to approval by the Company, and compliance with
any applicable legal conditions or restrictions, the Company may withhold from
fully vested Ordinary Shares otherwise issuable to you upon the exercise of your
option a number of whole Ordinary Shares having a Fair Market Value, determined
by the Company as of the date of exercise, not in excess of the maximum amount
of tax required to be withheld by law (or such lower amount as may be necessary
to avoid classification of your option as a liability for financial accounting
purposes).  Notwithstanding the filing of such election, Ordinary Shares shall
be withheld solely from fully vested Ordinary Shares determined as of the date
of exercise of your option that are otherwise issuable to you upon such
exercise.  Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

(c)You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company will have no obligation to issue a certificate for such Ordinary
Shares or release such Ordinary Shares from any escrow provided for herein, if
applicable, unless such obligations are satisfied.

8.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation.

 

--------------------------------------------------------------------------------

 

9.Notices.  Any notices provided for in your option or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means.  

10.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.  In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

11.Other Documents.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

12.Effect on Other Employee Benefit Plans.  The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

13.Voting Rights.  You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you.   Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company.  Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

14.Severability.  If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

--------------------------------------------------------------------------------

 

15.Miscellaneous.

(a)The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c)You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

(d)This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

***

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

 

 

 

--------------------------------------------------------------------------------

 

Attachment II

2017 Equity Incentive Plan

2017 Israeli Equity Incentive Sub Plan to the

2017 Equity Incentive Plan

 

 

 

--------------------------------------------------------------------------------

 

 

Attachment III

Notice of Exercise

UroGen Pharma Ltd.

Date of Exercise:                              

 

This constitutes notice to UroGen Pharma Ltd. (the “Company”) under my stock
option that I elect to purchase the below number of Ordinary Shares of the
Company (the “Shares”) for the price set forth below.

Type of option (check one):

Incentive  ☐

 

Nonstatutory  ☐

 

Section 3(i)  ☐

Stock option dated:

 

 

 

 

 

Number of Shares as

to which option is exercised:

_______________

 

_______________

 

_______________

Certificates to be issued in name of:

 

 

 

 

 

Total exercise price:

$

 

$

 

$

Cash payment delivered herewith:

$

 

$______________

 

$______________

Value of ________ Shares delivered herewith3:

$

 

$                            ]

 

$                            ]

Value of ________ Shares pursuant to net exercise4:

$

 

$                            ]

 

$                            ]

Regulation T Program (cashless exercise)5:

$

 

$                            ]

 

$                            ]

 

 

3    

Shares must meet the public trading requirements set forth in the
option.  Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests.  Certificates must be endorsed or accompanied by an
executed assignment separate from certificate

4    

The option must be a Nonstatutory Stock Option or Section 3(i) Option, and the
Company must have established net exercise procedures at the time of exercise,
in order to utilize this payment method.

5    

Shares must meet the public trading requirements set forth in the option.  

 

--------------------------------------------------------------------------------

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the UroGen Pharma Ltd. 2017 Equity Incentive
Plan and Israeli Sub-Plan to the 2017 Equity Incentive Plan, (ii) to provide for
the payment by me to you (in the manner designated by you) of your withholding
obligation, if any, relating to the exercise of this option, and (iii) if this
exercise relates to an Incentive Stock Option or Section 3(i) Option, to notify
you in writing within fifteen (15) days after the date of any disposition of any
of the Shares issued upon exercise of this option that occurs within two (2)
years after the date of grant of this option or within one (1) year after such
Shares are issued upon exercise of this option.

 

Very truly yours,

                                                              

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Employee Proprietary Information, Inventions, Non-Solicitation

and Non-Competition Agreement

 

In consideration of my employment or continued employment by UroGen Pharma,
Inc., its subsidiaries, parents, affiliates, successors and assigns (together,
the “Company”) and the compensation now and later paid to me, I hereby enter
into this Proprietary Information, Inventions, Non-Solicitation and
Non-Competition Agreement (the “Agreement”) and agree as follows:

 

 

1.Nondisclosure.

1.1Recognition of Company's Rights; Nondisclosure.  I understand and acknowledge
that my employment by the Company creates a relationship of confidence and trust
with respect to the Company’s Proprietary Information (as defined below) and
that the Company has a protectable interest therein.  At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's Proprietary
Information, except as such disclosure, use or publication may be required in
connection with my work for the Company, or unless an officer of the Company
expressly authorizes such in writing.  I will obtain the Company's written
approval before publishing or submitting for publication any material (written,
verbal, or otherwise) that discloses and/or incorporates any Proprietary
Information.  I hereby assign to the Company any rights I may have or acquire in
such Proprietary Information and recognize that all Proprietary Information will
be the sole property of the Company and its assigns.  I will take all reasonable
precautions to prevent the inadvertent or accidental disclosure of Proprietary
Information.  Notwithstanding the foregoing, pursuant to 18 U.S.C. Section
1833(b), I shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that: (1) is made in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and

solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

1.2Proprietary Information.  The term “Proprietary Information” will mean any
and all confidential and/or proprietary knowledge, data or information of the
Company, its affiliates, parents and subsidiaries, which has economic value as a
result of its remaining confidential, whether having existed, now existing, or
to be developed during my employment, including information developed by me.  By
way of illustration but not limitation, “Proprietary Information” includes
(a) trade secrets, inventions, mask works, ideas, processes, formulas, source
and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques and any other
proprietary technology and all Proprietary Rights therein (collectively,
“Inventions”); (b) information regarding research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, margins, discounts, credit terms,
pricing and billing policies, quoting procedures, methods of obtaining business,
forecasts, future plans and potential strategies, financial projections and
business strategies, operational plans, financing and capital-raising plans,
activities and agreements, internal services and operational manuals,  

1

--------------------------------------------------------------------------------

 



methods of conducting Company business, suppliers and supplier information, and
purchasing; (c) information regarding Customers and Potential Customers (as
defined below) of the Company, including customer lists, names, representatives,
their needs or desires with respect to the types of products or services offered
by the Company, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services provided or sought to be provided to
Customers and Potential Customers of the Company and other non-public
information relating to Customers and Potential Customers; (d) information
regarding any of the Company’s business partners and their services, including
names; representatives, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services received by the Company,
and other non-public information relating to business partners; (e) information
regarding personnel, employee lists, compensation, and  employee skills; and (f)
any other non-public information which a competitor of the Company could use to
the competitive disadvantage of the Company.  Notwithstanding the foregoing, it
is understood that, at all such times, I am free to use information which was
known to me prior to employment with the Company or which is generally known in
the trade or industry through no breach of this Agreement or other act or
omission by me.  Notwithstanding the foregoing or anything to the contrary in
this Agreement or any other agreement between the Company and me, nothing in
this Agreement shall limit my right to discuss my employment or report possible
violations of law or regulation with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, or other federal government
agency or similar state or local agency or to discuss the terms and conditions
of my employment with others to the extent expressly permitted by Section 7 of
the National Labor Relations Act or to the extent

that such disclosure is protected under the applicable provisions of law or
regulation, including but not limited to “whistleblower” statutes or other
similar provisions that protect such disclosure.

1.3Third Party Information.  I understand, in addition, that the Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data, or information (“Third Party
Information”).  During my employment and thereafter, I will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an officer of
the Company in writing.

1.4Term of Nondisclosure Restrictions.  I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1.  If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the two (2) year period after the date my
employment ends will be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence will not apply to trade
secrets protected without temporal limitation under applicable law.  

1.5No Improper Use of Information of Prior Employers and Others.  During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished

1

--------------------------------------------------------------------------------

 



documents or any property belonging to any former employer or any other person
to whom I have an obligation of confidentiality unless consented to in writing
by that former employer or person.  

2.Assignment of Inventions.

2.1Proprietary Rights.  The term “Proprietary Rights” will mean all trade
secrets, patents, copyrights, trade marks, mask works and other intellectual
property rights throughout the world.

2.2Prior Inventions.  Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Section 2.  To preclude any possible uncertainty, I have set
forth on Exhibit A (Prior Inventions) attached to this Agreement a complete list
of all Inventions that I have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties, and that I wish to
have excluded from the scope of this Agreement (collectively, “Prior
Inventions”).  If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose.  If no such disclosure is
attached, I represent that there are no Prior Inventions.  If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and will have a
nonexclusive, royalty-free, irrevocable, perpetual, fully-paid, worldwide
license (with rights to sublicense

through multiple tiers of sublicensees) to make, have made, modify, make
derivative works of, publicly perform, use, sell, import, and exercise any and
all present and future rights in such Prior Invention.  Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions without the Company's prior written
consent.

2.3Assignment of Inventions.  Subject to Subsection 2.4, I hereby assign, grant
and convey to the Company all my right, title and interest in and to any and all
Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company.  Inventions assigned to the
Company or its designee are referred to as “Company Inventions.”  

2.4Unassigned/Nonassignable Inventions.  I recognize that this Agreement will
not be deemed to require assignment of any Invention that I developed entirely
on my own time without using the Company’s equipment, supplies, facilities,
trade secrets, or Proprietary Information, except for those Inventions that
either (i) relate to the Company’s actual or anticipated business, research or
development, or (ii) result from or are connected with work performed by me for
the Company.  In addition, this Agreement does not apply to any Invention which
qualifies fully for protection from assignment to the Company under any
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”).

2.5Obligation to Keep Company Informed.  During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions

2

--------------------------------------------------------------------------------

 



authored, conceived or reduced to practice by me, either alone or jointly with
others.  In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within a year after termination of
employment.  At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under the
provisions of a Specific Inventions Law; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief.  The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law.  I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.

2.6Ownership of Work Product.  

a.I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101).

b.I agree that the Company will exclusively own all work product that is made by
me (solely or jointly with others) within the scope of my employment, and I
hereby irrevocably and unconditionally assign to the Company all right, title,
and interest worldwide in and to such work product.  I understand and agree that
I have no right to publish on, submit for publishing, or use for any publication
any work product protected by this Section, except as necessary to perform
services for the Company.

2.7Enforcement of Proprietary Rights.  I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee, including the United States or any third party
designated by the Company.  My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
will continue beyond the termination of my employment, but the Company will
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
under this Agreement to the Company.

3.Records.  I agree to keep and maintain adequate and current records (in the
form of

3

--------------------------------------------------------------------------------

 



notes, sketches, drawings and in any other form that may be required by the
Company) of all Proprietary Information developed by me and all Company
Inventions made by me during the period of my employment at the Company, which
records will be available to and remain the sole property of the Company at all
times.

4.Duty of Loyalty During Employment.  I agree that during the period of my
employment by the Company I will not, without the Company's express written
consent, directly or indirectly engage in any employment or business activity
which is directly or indirectly competitive with, or would otherwise conflict
with, my employment by the Company.    

5.No Solicitation of Employees, Consultants, Contractors, or Customers or
Potential Customers.   I agree that during the period of my employment and for
the one (1) year period after the date my employment ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by the Company, I will not, as an officer, director, employee,
consultant, owner, partner, or in any other capacity, either directly or through
others, except on behalf of the Company:

5.1solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an employee, consultant, or independent
contractor of the Company to terminate his or her relationship with the Company,
even if I did not initiate the discussion or seek out the contact;

5.2solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any person known to me to be an employee,  consultant, or
independent contractor of the Company to terminate his or her relationship with
the Company to render services to me or any other person or entity that
researches, develops, markets, sells, performs or provides or is preparing to
develop, market, sell, perform or provide

Conflicting Services (as defined in Section 6 below);

5.3hire, employ, or engage in a business venture with as partners or owners or
other joint capacity, or attempt to hire, employ, or engage in a business
venture as partners or owners or other joint capacity, with any person then
employed by the Company or who has left the employment of the Company within the
preceding three (3) months to research, develop, market, sell, perform or
provide Conflicting Services;

5.4solicit, induce or attempt to induce any Customer or Potential Customer (as
defined below), to terminate, diminish, or materially alter in a manner harmful
to the Company its relationship with the Company;

5.5solicit or assist in the solicitation of any Customer or Potential Customer
to induce or attempt to induce such Customer or Potential Customer to  purchase
or contract for any Conflicting Services; or

5.6perform, provide or attempt to perform or provide any Conflicting Services
for a Customer or Potential Customer.

The parties agree that for purposes of this Agreement, a “Customer or Potential
Customer” is any person or entity who or which, at any time during the one (1)
year period prior to my contact with such person or entity as described in
Sections 5.4-5.6 above if such contact occurs during my employment or, if such
contact occurs following the termination of my employment, during the one (1)
year period prior to the date my employment with the Company ends: (i)
contracted for, was billed for, or received from the Company any product,
service or process with which I worked directly or indirectly during my
employment by the Company or about which I acquired Proprietary Information; or
(ii) was in contact with me or in contact with any other employee, owner, or
agent of the Company, of which contact I was or should have been aware,
concerning the sale or purchase of, or contract for, any product, service

4

--------------------------------------------------------------------------------

 



or process with which I worked directly or indirectly during my employment with
the Company or about which I acquired Proprietary Information; or (iii) was
solicited by the Company in an effort in which I was involved or of which I was
aware.    

6.Non-Compete Provision.   I agree that for the one (1) year period after the
date my employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by the Company, I will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
partner, or in any other capacity solicit, perform, or provide, or attempt to
perform or provide Conflicting Services anywhere in the Restricted Territory,
nor will I assist another person to solicit, perform or provide or attempt to
perform or provide Conflicting Services anywhere in the Restricted Territory.  

The parties agree that for purposes of this Agreement, “Conflicting Services”
means any product, service, or process or the research and development thereof,
of any person or organization other than the Company that directly competes with
a product, service, or process, including the research and development thereof,
of the Company with which I worked directly or indirectly during my employment
by the Company or about which I acquired Proprietary Information during my
employment by the Company.

The parties agree that for purposes of this Agreement, “Restricted Territory”
means the one hundred (100) mile radius of any of the following locations: (i)
any Company business location at which I have worked on a regular or occasional
basis during the preceding year; (ii) my home if I work from home on a regular
or occasional basis; (iii) any potential business location of the Company under
active consideration by the Company to which I have traveled in connection with
the consideration of that location; (iv) the primary business location of a
Customer or Potential Customer; or (v) any business location of a Customer or
Potential

Customer where representatives of the Customer or Potential Customer with whom I
have been in contact in the preceding year are based.

7.REASONABLENESS OF RESTRICTIONS.

7.1I agree that I have read this entire Agreement and understand it.  I agree
that this Agreement does not prevent me from earning a living or pursuing my
career.  I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Company’s legitimate business
interests.  I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.

7.2In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and the Company agree that the
court will read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

7.3If the court declines to enforce this Agreement in the manner provided in
subsection 7.2, I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.

7.4Furthermore, the parties agree that the market for the Company’s products is
worldwide. If, however, after applying the provisions of subsections 7.2 and
7.3, a court still decides that this Agreement or any of its restrictions is
unenforceable for lack of reasonable geographic limitation and the Agreement or
restriction(s) cannot otherwise be enforced, the parties hereby agree that the
fifty (50) mile radius from any location at which I worked for the Company on
either a regular or occasional basis during the one (1) year immediately
preceding termination of my

5

--------------------------------------------------------------------------------

 



employment with the Company shall be the geographic limitation relevant to the
contested restriction.  

8.No Conflicting Agreement or Obligation.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict with this Agreement.

9.Return of Company Property.  When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company.  I further agree that any
property situated on the Company's premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.  Prior to
leaving, I will cooperate with the Company in completing and signing the
Company's termination statement if requested to do so by the Company.

10.Legal and Equitable Remedies.  

10.1  I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms.  I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to the Company and the Company will have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for

a breach or threatened breach of this Agreement.  

10.2  I agree that if the Company is successful in whole or in part in any legal
or equitable action against me under this Agreement, the Company will be
entitled to payment of all costs, including reasonable attorney’s fees, from me.

10.3  In the event the Company enforces this Agreement through a court order, I
agree that the restrictions of Sections 5 and 6 will remain in effect for a
period of twelve (12) months from the effective date of the Order enforcing the
Agreement.

11.Notices.  Any notices required or permitted under this Agreement will be
given to the Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on the Company payroll, or at such other address as the Company or I may
designate by written notice to the other.  Notice will be effective upon receipt
or refusal of delivery.  If delivered by certified or registered mail, notice
will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt.

12.Publication of This Agreement to Subsequent Employer or Business Associates
of Employee.

12.1  If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Sections 5 and 6 of this Agreement are in effect I agree to inform
my potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

6

--------------------------------------------------------------------------------

 

12.2  I agree to inform the Company of all employment and business ventures
which I enter into while the restrictions described in Sections 5 and 6 of this
Agreement are in effect and I also authorize the Company to provide copies of
this Agreement to my employer, partner, co-owner and/or others involved in
managing the business with which I am employed or associated and to make such
persons aware of my obligations under this Agreement.

13.General Provisions.

13.1  Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of the State of New York as such
laws are applied to agreements entered into and to be performed entirely within
New York between New York residents.  I hereby expressly consent to the personal
jurisdiction and venue of the state and federal courts located in New York for
any lawsuit filed there against me by Company arising from or related to this
Agreement.  

13.2  Severability.  In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement.  If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.

13.3  Successors and Assigns.  This Agreement is for my benefit and the benefit
of the Company, its successors, assigns, parent

corporations, subsidiaries, affiliates, and purchasers, and will be binding upon
my heirs, executors, administrators and other legal representatives.  

13.4  Survival.  The provisions of this Agreement will survive the termination
of my employment, regardless of the reason, and the assignment of this Agreement
by the Company to any successor in interest or other assignee.

13.5  Employment At-Will.  I agree and understand that nothing in this Agreement
will change my at-will employment status or confer any right with respect to
continuation of employment by the Company, nor will it interfere in any way with
my right or the Company's right to terminate my employment at any time, with or
without cause or advance notice.

13.6  Waiver.  No waiver by the Company of any breach of this Agreement will be
a waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement will be construed as a waiver of any other
right.  The Company will not be required to give notice to enforce strict
adherence to all terms of this Agreement.

13.7  Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION OF THIS AGREEMENT.

13.8  Entire Agreement.  The obligations pursuant to Sections 1 and 2 (except
Subsections 2.4 and 2.6(a)) of this Agreement will apply to any time during

7

--------------------------------------------------------------------------------

 



which I was previously engaged, or am in the future engaged, by the Company as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter of this
Agreement and supersedes and merges all prior discussions between us.  No
modification of or amendment to this

Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

[signatures to follow on next page]

 

 

 

This Agreement will be effective as of ____________ __, 20___.

I have read this agreement carefully and understand its terms.  I have
completely filled out Exhibit A to this Agreement.

 

 

 

(Signature)

 

(Printed Name)

Accepted and Agreed To:

UroGen Pharma, Inc.

 

By:

 

 

 

 

8

--------------------------------------------------------------------------------

 

Exhibit A

Prior Inventions

 

TO:

 

UroGen Pharma, Inc.

 

 

 

FROM:

 

 

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

 

Prior Inventions

 

 

 

 

1.

Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
UroGen Pharma, Inc., (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

☐No inventions or improvements.

☐See below:

 

 

 

 

 

 

 

☐Additional sheets attached.

2.

Due to a prior confidentiality agreement, I cannot complete the disclosure under
Section 1 above with respect to inventions or improvements generally listed
below, the proprietary rights and duty of confidentiality with respect to which
I owe to the following party(ies):

 

 

 

 

 

 

 

 

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

☐Additional sheets attached.

A-1